ACCEPTED
                                                                                         01-14-00508-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   5/13/2015 11:06:12 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK




             No. 01-14-00508-CV                                        FILED IN
                         IN THE 1ST COURT OF APPEALS            1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                               HOUSTON, TEXAS                   5/13/2015 11:06:12 PM
                                                                CHRISTOPHER A. PRINE
                                                                         Clerk


                        Francisco Chamul, Appellant

                                         V.

               Amerisure Mutual Insurance Co., Appellee

 On appeal from the 190th District Court of Harris County, Texas;
                    Cause No. 2012-14219

 FRANCISCO CHAMUL APPELLANT’S REPLY TO APPELLEE’S BRIEF

 Larry Trimble                                      Bradley Dean McClellan
 Texas Bar No. 00786295                             State Bar No. 13395980
 902 Heights Blvd.                                  Law Offices of Richard Pena, P.C.
 Houston, TX 77008                                  1701 Directors Blvd., Suite 110
 Tel. (713) 863.8600                                Austin, Texas 78744
 Fax. (713) 863.1161                                Brad.McClellan@yahoo.com
 ltrimble@texaslawspot.com                          (512) 327-6884 telephone
 Co-counsel for Appellant                           (512) 327-8354 facsimile
                                                    Lead Appellate Counsel
                                                    for Francisco Chamul, Appellant



                                  May 13, 2015

                         Oral Argument Requested

                                                                                  i
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
                              TABLE OF CONTENTS

TABLE OF AUTHORITIES                                                        iii

ISSUES PRESENTED                                                           iv

FRANCISCO CHAMUL’S APPELLANT’S REPLY BRIEF                                  1
SUMMARY OF REPLY ARGUMENT                                                   1
ARGUMENT & AUTHORITIES                                                      2

Issue No.1: Whether the District Court erred in granting summary judgment
in part by applying to legally erroneous definition of imbecility which is too
strict and not found in the Texas Workers’ Compensation Act?               3

Issue No. 2: Whether the District Court erred in determining an affidavit rose
to the level of a sham affidavit?                                          13
CONCLUSION                                                                 15
PRAYER                                                                     16
CERTIFICATE OF COMPLIANCE                                                  17
CERTIFICATE OF SERVICE                                                     17




                                                                                ii
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
                                            INDEX OF AUTHORITIES
Cases
Barchus v. State Farm Fire & Casualty Co., 167 S.W.3d 575 (Tex. App.-Houston
  [14th Dist.] 2005, pet. denied) .........................................................................6, 8
Barnett v. D.L. Bromwell, Inc., 6 Va. App. 30, 36, 366 S.E.2d 271, 274, 1988 Va.
  App. LEXIS 16, 13, 4 Va. Law Rep. 2147 (Va. Ct. App. 1988) ................................ 7
Cantu v. Peacher, 53 S.W.3d 5, 10 (Tex. App.—San Antonio 2001, pet. denied) .. 14
Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 445 (Tex. 2009) ................. 3
Fulton v. Associated Indem. Corp., 46 S.W.3d 364, 369 (Tex. App.--Austin 2001,
  pet. denied) ...................................................................................................... 12
Kroger Co. v. Keng, 23 S.W.3d 347, 349, 2000 Tex. LEXIS 51, 7-8, 43 Tex. Sup. J.
  738 (Tex. 2000) ................................................................................................. 12
Liberty Mut. Ins. Co. v. Camacho, 228 S.W.3d 453 (Tex. App.—Beaumont 2007,
  pet. denied). ....................................................................................................... 8
Redfern v. Sparks-Withington Co., 403 Mich. 63, 85, 268 N.W.2d 28, 37, 1978
  Mich. LEXIS 326, 31-32 (Mich. 1978)................................................................... 7
Rich v. Rich, 615 S.W.2d 795 , 797 (Tex. Civ. App.--Houston [1st Dist.] 1980, no
  writ) .................................................................................................................. 12
Statutes
Texas Labor Code § 408.161(a)(6). ......................................................................3, 6
Texas Labor Code § 51.011 .................................................................................. 13
Texas Labor Code Section 401.011(12): ................................................................. 9
Texas Labor Code Section 408.221....................................................................... 15
Texas Probate Code § 601(14) ............................................................................. 10


Other Authorities
DWC Appeals Panel Decision No. 121131-s, decided August 27, 2012 ................2, 4
Texas Pattern Jury Charge 25 Lifetime Income Benefits ....................................... 11




                                                                                                                          iii
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
                                  ISSUES PRESENTED

Issue No. 1: Whether the District Court erred in granting summary judgment in
part by applying to legally erroneous definition of imbecility which is too strict
and not found in the Texas Workers’ Compensation Act?


Issue No. 2: Whether the District Court erred in determining an affidavit rose to
the level of a sham affidavit?




                                                                                 iv
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
                No. 01-14-00508-CV
                            IN THE 1ST COURT OF APPEALS
                                  HOUSTON, TEXAS


                           Francisco Chamul, Appellant

                                            V.

                  Amerisure Mutual Insurance Co., Appellee

    On appeal from the 190th District Court of Harris County, Texas;
                       Cause No. 2012-14219

              FRANCISCO CHAMUL APPELLANT’S REPLY BRIEF


To the Honorable Justices of the 1st Court of Appeals:

       The Appellee argues vigorously to put an age limit on the term “imbecility”

as used for almost 100 years undefined in the Texas Workers’ Compensation Act;

however, this would restrict the common usage of the term in a manner not

adopted by the Texas Legislature.

       The erroneous age restriction of having a mind of a 3 to 7 year old is not

found in the Texas Workers’ Compensation Act and has even been rejected by the

Texas Department of Insurance-Division of Workers’ Compensation, the DWC, in a


                                                                                1
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
recent DWC Appeals Panel decision by three appeals panel judges in DWC Appeals

Panel Decision No. 121131-s, decided August 27, 2012.1 The Appellee, Amerisure

Mutual Insurance Company, attempts to dismiss the most recent application of

imbecility by the DWC as “dicta,”2 when clearly the DWC is not artificially and

technically limiting a term which is not defined by the Legislature for almost 100

years.

          This Court is respectfully requested to render a decision in favor of

Francisco Chamul and minimally remand this matter back to the District Court

because the Plaintiff’s summary judgment was improperly granted both on the law

and because certainly a disputed fact issue exists. If this Court renders entitlement

to lifetime income benefits for Francisco in granting his summary judgment, this

Court would need to remand for an award of attorney fees, which would be

recoverable out of the claimant’s recovery.


                          I.     SUMMARY OF THE ARGUMENT

         The Appellee wants this Court to determine that “[t]here is no basis for

rejecting a definition simply because it is a technical definition.”3   This is case


1
  DWC Appeals Panel Decision No. 121131-s, decided August 27, 2012. See
Appendix 3 of Appellant’s Brief.
2
  Appellee’s Brief, p. 13
3
  Appellee’s Brief, p. 13
                                                                                   2
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
directly concerns the level of traumatic brain injury a worker must suffer to qualify

for lifetime income benefits under an undefined “imbecility” standard under Texas

Labor Code § 408.161(a)(6).

       Many years ago, the Texas Supreme Court explained: “No definite rule of law

can be laid down as to what condition of mind or degree of mental imbecility is

sufficient to avoid a contract . . .” Varner v. Carson, 59 Tex. 303, 306, 1883 Tex.

LEXIS 159, 7 (Tex. 1883).

       More recently, the Texas Supreme Court has refused to limit plain language

terms used in a statute explaining: “It matters not what someone thinks the text

may have meant to say or now hopes or wishes it said. To look beyond the plain

language risks usurping authorship in the name of interpretation.” Entergy Gulf

States, Inc. v. Summers, 282 S.W.3d 433, 445 (Tex. 2009) (concurring opinion by

Justice Hecht)

       Imbecility under the Texas Workers’ Compensation Act should consider all

the factors surrounding a traumatic brain injury and certainly should not be

controlled by any singular factor such as an allegation of mental age of a 3 to 7 year

old.

       Recently, while this case was pending at the trial court below, the Appeals

DWC Appeals Panel applied a “severe cognitive dysfunction” from an irreversible

                                                                                    3
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
brain injury which renders the employee permanently unemployable and not a

“technical definition.”4     In DWC Appeal Decision No. 121131, the DWC Appeals

Panel noted the injured worker had a 20% impairment rating due to the brain injury

and that the hearing officer found that the brain injury was irreversible and that

the worker was rendered “permanently unemployable and significantly affects the

non-vocational quality of his life by eliminating his ability to engage in a range of

usual cognitive processes.”5

       In this matter the Appellee appears to ignore or not respond that Francisco

Chamul was assigned a 25% whole person impairment rating for mental and

behavioral disorders, and that his father provides significant assistance with his

physical and mental activities of daily living.6 Further, the Insurance Carrier appears

to base everything on an erroneously limiting technical age definition and not on

the fact that Francisco Chamul will always require a caregiver to take care of him

for the rest of his life.7

       Dr. Hite, the DWC selected doctor, thought Francisco functioned at the level

of an 11-12 year old but was clear in stating “I do not believe he is able to take


4
  See DWC Appeals Panel Decision 121131-S filed August 27, 2012. Appendix 3 of
Appellant’s Brief. http://www.tdi.texas.gov/appeals/sig_cases/121131rs.pdf
5
  Id.
6
  CR 362, CR 84-85
7
  CR 57, Doctor Ivanhoe Deposition, CR transcript page 56 lines 19-23
                                                                              4
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
care of himself independently and will need some type of caretaker person for

the rest of his life.”8   How can a person who is so mentally impaired as to need a

caretaker not be considered to have reached a level of imbecility or significant

cognitive deficits?

         This Court should render judgment for Francisco that he is entitled to lifetime

income benefits and remand for an award of attorney fees or minimally remand so

the factual dispute may be determined by a jury.




8
    CR 75, Medical Evaluation by Dr. Hite, p.7.
                                                                                      5
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
                           II.    ARGUMENT & AUTHORITIES

Issue No. 1: Whether the District Court erred in granting summary judgment in
part by applying to legally erroneous definition of imbecility which is too strict
and not found in the Texas Workers’ Compensation Act?

       No technical definition, much less an age limitation, is applied to imbecility.

The pertinent section of the Texas Workers’ Compensation Act is Texas Labor Code

§ 408.161(a)(6):

       (a) Lifetime income benefits are paid until the death of the employee for:
         (6) a physically traumatic injury to the brain resulting in incurable insanity
       or imbecility.

No definition of incurable insanity or imbecility exists under the Texas Workers’

Compensation Act definitions located at Section 401.011 of the Texas Labor Code

defining terms such as “injury” or “impairment” but not defining “insanity” or

“imbecility.” See Barchus v. State Farm Fire & Casualty Co., 167 S.W.3d 575 (Tex.

App.-Houston [14th Dist.] 2005, pet. denied).        The Barchus decision noted how a

Virginia court of appeals refused to put technical limitations on an undefined term.

     Putting specific technical absolute limiting factors on the standard for

imbecility is inappropriate where the Legislature has not defined imbecility. The

Appellee does not respond with a challenge to the jurisprudence applied by Virginia

in a court of appeals correctly refusing to apply any specific attempts at technical

limitations based upon I.Q. testing and explained:

                                                                                     6
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
       We hold that the legislature intended a non-technical meaning of the term
       imbecility which is consistent with the functional approach of Chrisley and
       the humane purposes of the Act. In that context an irreversible brain injury
       which renders the employee permanently unemployable and so affects the
       non-vocational quality of his life by eliminating his ability to engage in a range
       of usual cognitive processes is the functional equivalent, and meets the
       intended statutory definition, of incurable imbecility contemplated by Code
       § 65.1-56(18) and is compensable pursuant to Code § 65.1-54.

Barnett v. D.L. Bromwell, Inc., 6 Va. App. 30, 36, 366 S.E.2d 271, 274, 1988 Va. App.

LEXIS 16, 13, 4 Va. Law Rep. 2147 (Va. Ct. App. 1988).

     The Texas Workers’ Compensation Act places no adjectives such as “severe”

or “mild” before or after the term “imbecility.”

     The Appellee does not respond to how other states have handled the term

imbecility in comparable workers’ compensation acts. Supreme Court of Michigan

also properly avoided a technical medical or technical legal definition of imbecility

to qualify for lifetime workers’ compensation benefits and explained:

       We conclude that a worker's mental illness is "insanity" if he suffers severe
       social dysfunction and that a worker's intellectual impairment is "imbecility"
       if he suffers severe cognitive dysfunction. Social or cognitive dysfunction is
       "severe" if it affects the quality of the worker's personal, non-vocational life
       in significant activity comparably to the loss of two members or sight of both
       eyes, and is incurable if it is unlikely that normal functioning can be restored.


Redfern v. Sparks-Withington Co., 403 Mich. 63, 85, 268 N.W.2d 28, 37, 1978 Mich.

LEXIS 326, 31-32 (Mich. 1978).


                                                                                       7
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
     Further the Barchus decision looking at incurable insanity talked about

depression not being enough but did not apply a technical definition to incurable

insanity.9

    A. The Camacho Opinion, relied upon by the Appellee, Did Not Address a
       Proper Imbecility Standard or Definition.

     The Insurance Carrier argues that the Camacho decision used the “same

definition.”10 As expressed in Francisco Chamul’s first Brief, the Camacho decision

actually remanded a lifetime income benefits verdict in favor of the injured worker

because the trial judge improperly instructed the jury to give no special weight to

the final decision of the administrative appeals panel.11 The Camacho court noted

that the judge instructed the jury that an “imbecile” was “a mentally deficient

person, especially a feebleminded person having a mental age of three to seven

years and requiring supervision in the performance of routine daily tasks or caring

for himself." Even, this definition, which was not challenged in the appeal because

the worker had prevailed below, did not require or mandate an age of 3 to 7 years

but used the word “especially” as a qualifier. The correctness of this definition was



9
  Barchus v. State Farm Fire & Casualty Co., 167 S.W.3d 575 (Tex. App.-Houston
[14th Dist.] 2005, pet. denied)
10
   Appellee’s Brief p. 7.
11
   Liberty Mut. Ins. Co. v. Camacho, 228 S.W.3d 453 (Tex. App.—Beaumont 2007,
pet. denied).
                                                                                   8
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
not addressed because the worker had prevailed before the jury in Camacho.

Further, this definition does not exclude a mental age above age 7 but refers

“especially” to such a person. The correct definition of imbecility, if defined, would

be a feeble minded person with significant cognitive disabilities. Possible factors

would include that one is not mentally able to independently take care of one’s

own needs or a person who could be could mentally be taken advantage of in daily

life.

    B. Define Imbecility Generally or Leave Alone Imbecility Question

        Again, this Court has a chance to be the first Court to address directly how, if

at all, imbecility should be defined and if such definition should be technical in

nature or general. The Insurance Carrier does not challenge that the Texas

Supreme Court has liberally construed the Act in the injured worker’s favor. Payne

v. Galen Hospital, 28 S.W.3d 15, 18 (Tex. 2000.

        Like the Court in Barchus addressing the “incurable insanity” requirements of

Section 408.161 needing more than just depression, this Court should determine

that plenty of evidence in this matter supports a determination of “imbecility”

requirements without any need for the unnecessary age range restriction.

        This matter illustrates the problem created by allowing one of many individual

factors to control over the substantial overall factors shown that imbecility does

                                                                                      9
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
exist in this matter. Francisco Chamul would again emphasize factors, without any

single one controlling, which should matter as the damage to one’s mind: (1) is the

person oriented as to time and place; (2) has the person been hospitalized or

institutionalized because of the mental condition; (3) does the person need a

caretaker necessary to assist with activities of daily living; (4) has a guardian been

appointed; (5) what is the person’s intelligence level, (6) is the person able to live

independently without assistance; (7) is the claimant able to use transportation: (8)

is the claimant able to manage personal financial affairs; (9) is the claimant able to

take his own medications; (10) is the person in need of ongoing mental treatment;

and (11) is the person able to stay organized as an average person.

        The Insurance Carrier discounts the comparison to the Probate Code, but

confuses Francisco Chamul’s reference. The Probate Code appears to use a stricter

standard for “incapacitated” mentally than the common use of mental “imbecility.”

See Texas Probate Code § 601(14). This also shows that the Legislature has left

imbecility undefined and unlimited certainly by age in years.

        The administrative hearing officer found Francisco met the “definition” used

except for the age restriction on imbecility. The hearing officer determined that:12

        The evidence presented at the Contested Case Hearing reveals that although
        CIaimant likely meets the initial portion of the definition, Claimant has not
12
     CR 17
                                                                                   10
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
        been shown to exhibit the mental age range in question.

Again, this “definition” applying an age restriction does not exist in the Act and does

not exist in the long case law discussing imbecility as having a feeble or weak mind

but not otherwise defined.



     C. Texas Pattern Jury Charges on Imbecility and Incurable Insanity

       The Appellee erroneously dismisses13 the lack of any limiting definition in the

recently released Texas Pattern Jury Charge on lifetime income benefits do not

offer any definitions for “incurable insanity” or for “imbecility,” and this appears to

clearly track that these are general not technical terms.14 TPJC 25.6A and 25.6B

only include the general question with no restrictive definitions: “Did [Claimant]

suffer a physically traumatic injury to the brain that is a producing cause of

incurable insanity or imbecility?”       Though other portions of the TPJC in the

workers’ compensation context do provide statutory definitions or other

definitions.   While a number of factors may impact a determination of imbecility,

one factor such as I.Q. or mental “age” should not be controlling and certainly not

legally conclusive. It was error for the District Judge to allow mental age to override


13
  Appellee’s Brief p. 8
14
  See Appendix 4 to Appellant’s Brief. Texas Pattern Jury Charge 25 Lifetime
Income Benefits.
                                                                                    11
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
all the other factors presented.

      In light of the liberal construction in favor of injured workers, a court and the

DWC should not narrowly construe the Texas Workers’ Compensation Act in a

manner that places restrictions by implication on an employee's rights that are not

found the statute’s plain language. Kroger Co. v. Keng, 23 S.W.3d 347, 349, 2000

Tex. LEXIS 51, 7-8, 43 Tex. Sup. J. 738 (Tex. 2000)(rejecting a narrow and limited

view of Texas Labor Code 406.033). See also Fulton v. Associated Indem. Corp., 46
S.W.3d 364, 369 (Tex. App.--Austin 2001, pet. denied) (throwing out an agency rule

rules creating a limitation not contained in and in violation of the workers’

compensation act).

   D. Insurance Carrier does not address that in Setting Asides Wills Extreme
      Imbecility Standard is Applied.

       The Insurance Carrier does not respond why this Court, for comparison, has

followed other Courts of Appeals in Texas in applying a standard to set aside

executed wills as to mental incapacity only for “extreme cases of imbecility.” Rich

v. Rich, 615 S.W.2d 795 , 797 (Tex. Civ. App.--Houston [1st Dist.] 1980, no writ). The

Texas Legislature has not called for “extreme imbecility,” and even if the imbecility

may be mild level does not disqualify a worker who has suffered a traumatic brain

injury.


                                                                                    12
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
        The current Merriam-Webster online definition of imbecile is “a person

affected with moderate mental retardation” and is considered usually offensive. 15

Frankly, this is the practical definition applied by case law for over a hundred years

in that a person cannot just have a mild or de minimus mental affliction, but the

level only need reach a moderate level of mental deficiency.



     E. The Insurance Carrier fails to respond to the Texas Law Generally
        Prohibiting Employment of Children Under 14 years of age.

        The Insurance Carrier vigorously argues that imbecility be defined in a

limiting manner to 7 years of age or younger, but fails to respond to Appellant’s

argument that the Texas Legislature has generally prohibited the employment of

children under 14 years of age under Texas Labor Code § 51.011. The Texas

Workers’ Compensation Act should look at all the factors in an imbecility

determination, and the factors here, other than having a mental age of 3 to 7, are

not disputed to clearly show Francisco’s mental imbecility. These factors do not

require a limiting definition.




15
     http://www.merriam-webster.com/dictionary/imbecile
                                                                                   13
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
Issue No. 2: Whether the District Court erred in determining an affidavit rose to
the level of a sham affidavit?


         The Insurance Carrier based upon its interpretation of testimony compared

with the affidavit is incorrect in asserting the excluded affidavit was a “sham.” If

this Court needs to reach the question, the District Court erred in rejecting Dr.

Ivanhoe’s affidavit as a sham affidavit as “in conflict” with her prior testimony. An

affidavit rises to the level of a sham when the affidavit directly contradicts the

affiant's deposition testimony. Cantu v. Peacher, 53 S.W.3d 5, 10 (Tex. App.—San

Antonio 2001, pet. denied). Many variances in detail are grounds for impeachment

not for a clear contradiction without explanation.16

          This does not create a sham situation, but a medical expert trying to

carefully explain her opinions to both sides and responding to an improper

definition of imbecility.

Attorney Fees come from Claimant’s Recovery.

         To address Appellee’s assertion that: “Chamul is not entitled to recovery of

not entitled to the recovery of attorneys’ fees regardless of the outcome of this

case.”17 Let, Appellant be clear. Francisco Chamul is certainly entitled to a



16
     Id.
17
     Appellee’s Brief p. 26
                                                                                  14
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
contingent attorney fee but such are limited to 25% of the Claimant’s recovery

under Texas Labor Code Section 408.221. Such fees must be awarded by the DWC

or by the Court under Section 408.221, and that is the basis for Appellant’s

reference to attorney fees being awarded not to recover additional fees directly

from the Insurance Carrier.



                                    III.   CONCLUSION


       Francisco Chamul has shown that imbecility as used to establish entitlement

to the limited weekly lifetime income benefits allowed under Texas Labor Code

Section 408.161 should not be controlled by a mental age criteria or any single

factor, but imbecility should be looked at by a broad range of factors focusing on

cognitive deficits and a mental inability to take care of one’s needs as an adult.

Francisco requires a caretaker, cannot handle his own financial affairs, requires

medications, cannot take care of his own transportation, and is independently

unemployable due to his traumatic brain injury. Francisco should be determined

entitled to lifetime income benefits under the Texas Workers’ Compensation Act

or minimally such question should be allowed to reach a jury.




                                                                               15
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
                                       IV.    PRAYER

         Francisco Chamul respectfully prays and asks that this Court should reverse

the District Court’s granting of Summary Judgment for the Insurance Carrier and to

render a judgment in his favor as to meeting the entitlement to lifetime income

benefits under an imbecility standard and remand for an award of attorney fees.

Alternatively, this Court should reverse and remand this matter to the District Court

to apply a proper imbecility standard without technical limitations that do not exist

in the Texas Workers’ Compensation Act. Minimally, a fact question as to whether

Francisco Chamul suffers from imbecility entitling him to lifetime income benefits

exists. Appellant asks for all other relief to which he is entitled including costs of

court.

                                     Respectfully,

                                     /s/ Brad McClellan
                                     Bradley Dean McClellan
                                     State Bar No. 13395980
                                     Of Counsel, Law Offices of Richard Pena, P.C.
                                     1701 Directors Blvd., Suite 110
                                     Austin, Texas 78744
                                     Brad.McClellan@yahoo.com
                                     (512) 327-6884 telephone
                                     (512) 327-8354 facsimile
                                     Attorney for Appellant Francisco Chamul



                                                                                     16
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief
                            CERTIFICATE OF COMPLIANCE

I certify that I have 3,391 word count checked by the word program in compliance
with the Texas Rules of Appellate Procedure.

                                     /s/ Brad McClellan
                                     Bradley Dean McClellan

                               CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing Appellant’s Brief was served on the
through counsel of record by the method indicated below on May 13, 2015.

  Dana Gannon                                        Via efiling/eservice
  Smith & Carr, P.C
  9235 Katy Freeway, Ste. 200
  Houston, Texas 77024
  Tel. 713-933-6700
  Fax. 713-933-6799
  Email: dgannon@smithcarr.com
  Dana Gannon



                                      /s/ Brad McClellan
                                      Bradley Dean McClellan




                                                                             17
No. 01-14-00508-CV Francisco Chamul’s Appellant’s Reply Brief